

115 HR 6295 IH: Cut the Perks Act
U.S. House of Representatives
2018-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6295IN THE HOUSE OF REPRESENTATIVESJune 28, 2018Ms. Sinema (for herself, Mr. Stivers, Mr. Fitzpatrick, Mr. Gottheimer, Mr. Curbelo of Florida, and Mr. Young of Iowa) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require a Government political appointee to reimburse the Government for the unlawful use of
			 Federal funds, and for other purposes.
	
 1.Short titleThis Act may be cited as the Cut the Perks Act. 2.Reimbursement for unlawful use of Federal funds by political appointees (a)In generalNot later than 30 days after the date that an Inspector General or the Government Accountability Office make a joint determination that a political appointee made a personal request for the obligation or expenditure of Federal funds in willful violation of Federal law, rule, or regulation, the political appointee shall reimburse the Government for the amount of the obligation or expenditure. For purposes of this subsection, a joint determination is deemed to have occurred if—
 (1)the Government Accountability Office issues a decision or opinion that an obligation or expenditure of Federal funds is in violation of Federal law, rule, or regulation; and
 (2)an Inspector General finds that a political appointee made a personal request for the obligation or expenditure of Federal funds in willful violation of Federal law, rule, or regulation.
 (b)Definition of political appointeeIn this section, the term political appointee means any officer or employee of the Government— (1)appointed by the President, by and with the advice and consent of the Senate; and
 (2)in a position of a confidential or policy-determining character under schedule C of subpart C of part 213 of title 5 of the Code of Federal Regulations.
				